United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3713
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Jackie Robert Woolbright

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                                Submitted: July 7, 2014
                                 Filed: July 11, 2014
                                    [Unpublished]
                                    ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Jackie Robert Woolbright appeals the sentence imposed by the district court1
after he pled guilty, pursuant to a plea agreement, to conspiring to possess with intent


      1
        The Honorable Audrey G. Fleissig, United States District Judge for the Eastern
District of Missouri.
to distribute over 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(B), and 846. In the plea agreement, he waived the right “to appeal all
sentencing issues other than Criminal History” if the court accepted the parties’
agreed-upon total offense level, and sentenced him within the Guidelines range.
Counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), and moved
to withdraw. Woolbright argues the appeal waiver should not be enforced because it
would be a miscarriage of justice to allow the excessive sentence to stand.

       After careful review, this court holds the appeal waiver is valid and shall be
enforced. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard of
review); United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc)
(appeal-waiver rule). Woolbright’s challenge to his sentence falls within the scope
of the waiver, as the district court accepted the parties’ agreed-upon total offense
level, and sentenced Woolbright within the Guidelines range. The record shows that
Woolbright knowingly and voluntarily entered into the plea agreement and appeal
waiver. Enforcing the appeal waiver and allowing Woolbright’s 126-month prison
sentence to stand would not result in a miscarriage of justice. See Andis, 333 F.3d at
891-92 (outlining narrow miscarriage-of-justice exception; sentence within statutory
range is not miscarriage of justice, and allegation that sentencing court misapplied
Guidelines or abused its sentencing discretion is not subject to appeal in face of valid
appeal waiver); 21 U.S.C. §§ 841(b)(1)(B), 846.

      An independent review of the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), reveals no nonfrivolous issues outside the scope of the appeal waiver.

      The appeal is dismissed. Counsel’s request to withdraw is granted.
                       ______________________________




                                          -2-